Citation Nr: 0010190	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right hand 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This case was remanded by the Board for further 
development in March 1998.  Since that time, the issue of 
entitlement to a permanent and total rating for pension 
purposes has been granted by the RO and is no longer in 
appellate status.  With respect to the remaining issues on 
appeal, the requested development has been completed to the 
extent possible and the case is now ready for appellate 
review.

As noted in the Board's previous decision, the veteran 
received a personal hearing at the RO before a Member of the 
Board in September 1993.  In September 1997, the veteran was 
informed that the Member was no longer employed by the Board.  
The veteran was then rescheduled for another hearing but 
failed to report.  Given that no request for postponement of 
the hearing or request for a new hearing is of record, 
appellate review of the case can now proceed as though the 
request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702(d) (1999).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for right 
hand disability is not plausible.

2.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
post-traumatic stress disorder has been obtained.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence of any of the 
veteran's claimed stressors.


CONCLUSIONS OF LAW

1.  The claim for service connection for right hand 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Right hand disability 

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the quality and quantity of 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit at 92-93.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Grottveit at 92-93.  

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service medical records, including the report of examination 
for discharge, are negative for evidence of right hand 
disability.  The post-service medical evidence documents 
right hand impairment associated with an ulnar nerve disorder 
many years after the veteran's discharge from service; the 
post-service medical evidence includes no evidence of a nexus 
between this right hand disorder and service.  The post-
service medical evidence also shows that the veteran was 
treated for a right hand fracture in 1987, but the fracture 
was attributed to recent trauma rather than to any incident 
of service.  The evidence of right hand disability in service 
and of a nexus between the veteran's current right hand 
disability and service is limited to the veteran's own 
statements.  As a lay person, the veteran is not competent to 
render a medical diagnosis or provide an opinion concerning 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board must conclude 
that the veteran's claim is not well grounded.
 
The Board has considered and denied the claim for service 
connection for right hand disability as not well grounded, 
whereas the RO denied the claim on the merits.  However, the 
veteran has not been prejudiced by the Board's decision 
because in assuming that the claim was well grounded, the RO 
accorded the veteran greater consideration than the claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 392-94 (1993).  To remand this case to the RO 
for consideration of the issue of whether veteran's claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  See VAOPGCPREC 16-92.

B.  Post-traumatic stress disorder

Initially, the Board notes that the claim for service 
connection for post-traumatic stress disorder is well 
grounded.  The Board is satisfied that all available evidence 
pertinent to the claim has been obtained and that no further 
assistance to the veteran is required in order to comply with 
38 U.S.C.A. § 5107 (a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition with credible supporting evidence 
that the claimed inservice stressor actually occurred and a 
link, established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Under the governing statutory and regulatory 
provisions, if the claimed stressor is not related to the 
veteran's participation in combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor and must be supported by credible supporting 
evidence.  Cohen at 147 (1997); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Service medical records are negative for evidence of 
psychiatric disability.  The post-service medical evidence 
includes evidence showing that the veteran has been diagnosed 
with post-traumatic stress disorder related to service, but 
the records do not identify specific stressors in support of 
the diagnosis.  

The veteran's service records show that he served in Vietnam 
from June to October 1969 during which time he participated 
in counter insurgency operations.  His military occupational 
specialty was general warehouse man.  He received no award or 
decoration indicative of his participation in combat.  The 
veteran has provided general statements concerning his 
claimed service stressors.  He has not contended that he 
directly participated in combat.  The veteran instead claims 
that he was in range of sniper fire in the performance of his 
duties, witnessed incoming enemy artillery, and was exposed 
to dead bodies.  

Because of the veteran's failure to provide details needed to 
undertake any meaningful search for evidence to verify the 
alleged stressors, the Board directed the RO in the March 
1998 remand to request the veteran to provide more specific 
information concerning the alleged stressors.

In accordance with the directive in the March 1998 remand, 
the RO sent a letter to the veteran in January 1999, 
requesting the required information.  No response from the 
veteran was received.  Moreover, pursuant to the Board's 
remand directive, the veteran was scheduled for a VA 
psychiatric examination in October 1999, but the veteran 
failed to report for the examination.  The October 1999 
letter informing the veteran that he was being scheduled for 
the examination was returned as undeliverable in October 
1999.  This letter was sent to the veteran's latest address 
of record.  

The veteran's failure to respond to the letter requesting 
specific details concerning his alleged stressors, to report 
for the scheduled examination, or to provide VA with a 
forwarding address constituted his virtual disappearance from 
the process requiring the Board to adjudicate the merits of 
his claim based on the evidence currently of record.  The 
duty to assist in the development of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet.App. 91, 100 (1993).  

The record contains no corroboration of the veteran's 
participation in combat or of any of the alleged stressors.  
Moreover, as discussed above, the veteran has provided no 
verifiable details concerning the alleged stressors.  
Consequently, the claim must be denied. 


ORDER

Service connection for right hand disability is denied.

Service connection for post-traumatic stress disorder is 
denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


